Citation Nr: 0906370	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a mood disorder, 
previously claimed as a nervous or anxiety disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1984 to May 
1988 and from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  An expert medical opinion finds that the Veteran's likely 
current psychiatric diagnoses include a mood disorder that is 
most consistent with bipolar II with substance dependence, 
although currently in partial remission.

2.  The medical evidence shows that the Veteran's in-service 
psychiatric symptoms were likely early manifestations of his 
current mood disorder.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, his 
mood disorder was incurred in or aggravated by his active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for a mood disorder 
is warranted.  Therefore, a full discussion of whether VA met 
these duties is not needed.  No notice or assistance 
prejudice can flow to the Veteran because this decision 
constitutes a full grant of the benefit sought.  

Service Connection

The Veteran seeks service connection for a mood disorder, 
which he contends initially manifested in service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

During active military service, this Veteran was diagnosed 
with and hospitalized for an adjustment disorder with mixed 
emotional features characterized by anxiety and extreme 
frustration.  Symptoms reported at that time include feeling 
"stressed out," and experiencing occasional problems with 
insomnia and fatigue, as well as anxiety, chest pain, 
shortness of breath, and tremulousness.  Service treatment 
records, August 1991.  A VA psychiatrist reviewed the service 
treatment records and opined that the Veteran appears to have 
met the diagnostic criteria for major depression and some 
anxiety disorder during service.  The psychiatrist also 
opines that the in-service incident appears to have been more 
consistent with a depressive episode rather than "adjustment 
disorder," as the prolonged nature of the symptoms and level 
of functional impairment were not consistent with the in-
service diagnosis.  See Expert medical opinion, December 
2008.  Based upon the foregoing, the Board finds that the 
onset of psychiatric symptoms occurred during active military 
service and thus the element requiring an in-service 
incurrence is met.  

The Board now turns to the matter of whether the Veteran 
currently has a diagnosed mental disorder.  By VA examination 
in December 2005, a diagnosis of depressive disorder was 
rendered.  However, a second VA exam in May 2007, conducted 
by the same practitioner, detailed more significant 
psychiatric symptoms but determined that no psychiatric 
condition could be diagnosed.  For clarification, the Board 
requested an additional medical opinion from a different 
psychiatrist to assist in resolving this disparity.  See 
Request for specialist's opinion, October 2008.  

The specialist reviewed the claims file and pertinent medical 
history and opined that the Veteran's likely current 
psychiatric diagnoses include a mood disorder most consistent 
with bipolar II with substance dependence, currently in 
remission.  He found the medications that the Veteran was 
taking at the time of his May 2007 examination, in 
conjunction with the low Global Assessment of Functioning 
(GAF) score rendered at the time were inconsistent with the 
absence of an Axis I diagnosis.  He further opined that the 
Veteran's minimal symptoms present in May 2007 were 
consistent with partial remission from a psychiatric 
disorder.  The reviewing physician also opined that a bipolar 
disorder was the most likely diagnosis due to the Veteran's 
history of major depression, mood lability, and substance 
abuse/dependence, considered in conjunction with the fact 
that the Veteran appeared to function at the highest level 
when pharmaceutically treated with mood stabilizing 
medications.  Specialist's opinion, supra. 

The Board finds this opinion to be credible, and thus the 
most probative evidence on the matter, because the physician 
provided a thorough and detailed report that included a 
complete medical rationale or basis for his opinion.  See, 
e.g., Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Thus, the Board finds the specialist's opinion constitutes 
credible medical evidence of a currently diagnosed mood 
disorder.  

Finally, the Board also finds that the December 2008 
specialist's opinion provides medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Specifically, the reviewing physician 
found that it is more likely than not that the Veteran's in-
service psychiatric symptoms were early manifestations of his 
current disability.  Specialist's opinion, supra. 



Based upon the foregoing, and resolving any reasonable doubt 
in favor of the Veteran, the Board finds that service 
connection for a mood disorder is warranted.  


ORDER

Service connection for a mood disorder, previously claimed as 
a nervous or anxiety disorder, is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


